U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
CPD/CPB
NUMBER: 1490.06, CN-1
DATE:
October 20, 2016

Victim and Witness Notification Program
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons

This Change Notice (CN) implements the following changes to Program Statement 1490.06,
Victim and Witness Notification Program, dated May 23, 2002. This CN provides guidance for
removing the requirement to send any notification via certified mail/return receipt requested.
The changes are bolded and highlighted in yellow. The text to be deleted is struck through in
red. Attachments B and C are updated accordingly.
13. NOTIFICATION [PROCEDURES §551.152]
Page 7, Section 13, c. Types of Notifications and Time Frames. All notifications will be
made by using the template in VNS. The letters created by the template must not be altered in
any way that will affect their content or overall appearance.
The initial notification letter must include a copy of the Department of Justice Victim
Notification System Pamphlet. All notifications will be sent via regular mail.
Page 9, Section 13, (3) Escapes. If telephonic contact is not possible, unit staff will complete
the notification process by the next work day via VNS. If telephonic contact is made, unit staff
will complete the VNS notification process to the victim within seven calendar days via the
notification preference.
Page 15, Section 17, CORRESPONDENCE AND FILING, (b.) Unit staff must document all
communication (e.g., telephone, correspondence, etc.) with a victim(s), including unsuccessful
contact attempts, on the Victim Notification Record, Attachment B.

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
1490.06
5/23/2002
Victim and Witness
Notification Program

1. [PURPOSE AND SCOPE §551.150. The Bureau of Prisons provides
a requesting victim and/or witness of a serious crime with
information on the release from a Bureau institution of the
inmate convicted of that serious crime.]
The Victim and Witness Protection Act of 1982, the Crime Control
Act of 1990, the Violent Crime Control and Law Enforcement Act of
1994, as well as the Attorney General's Guidelines for Victim and
Witness Assistance set forth procedures to meet the needs of
crime victims and witnesses. A major component of each of these
directives is to ensure victims/witnesses are advised of the
significant stages in the criminal justice process. This Program
Statement establishes Bureau procedures for responding to a
request from a victim or witness who wishes to be notified
regarding a specific inmate's release or release-related
activities.
2. SUMMARY OF CHANGES.
changes:

This revision incorporates the following

!

Text and procedures for the National Victim of Crime
Notification System (VNS) have been added;

!

Removes the requirement to send final release
notifications via certified mail/return receipt
requested;

!

Removes the requirement to send carbon copies of
notification letters to the U.S. Attorney
Victim/Witness Coordinator;

[Bracketed Bold - Rules]
Regular Typed - Implementing Information

PS 1490.06
5/23/2002
Page 2
!

Incorporates procedures to notify inmate victims
regarding incarcerated offenders; and

!

Incorporates procedures when a victim is compromised.

3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Victims who are on record to receive information will be
notified, within established time frames, of an inmate's
admission to, or release from, an institution or contract
facility.
b. Victims who are on record to receive information will be
notified, within established time frames, of opportunities to
appear in person at an inmate's parole hearing or submit written
comments for consideration.
4.

DIRECTIVES AFFECTED

a.

Directive Rescinded
PS 1490.05

b.

Victim and Witness Notification (6/21/00)

Directives Referenced
PS 3906.16
PS 5050.46
PS 5180.04
PS 5216.05
PS 5264.07
PS 5265.11
PS 5267.06
PS 5280.08
PS 5321.07
PS 5553.06
PS 5800.11
PS 7310.04

Employee Development Manual (3/21/97)
Compassionate Release, Procedures for
Implementation of 18 U.S.C. 3582(c)(1)(A) and
4205(g) (5/19/98)
Central Inmate Monitoring System (8/16/96)
Juvenile Delinquents (9/1/99)
Telephone Regulations for Inmates (1/31/02)
Correspondence (7/9/99)
Visiting Regulations (5/17/99)
Furloughs (2/4/98)
Unit Management (9/16/99)
Escapes/Deaths Notification (8/23/99)
Inmate Central File, Privacy Folder, and
Parole Mini-Files (12/31/97)
Community Corrections Center (CCC)
Utilization and Transfer Procedure (12/16/98)

VNS User Manual
Attorney General Guidelines for Victim and Witness
Assistance, January 31, 2000
Victim and Witness Protection Act of 1982, Public Law 97-291

PS 1490.06
5/23/2002
Page 3
c. Rules cited in this Program Statement are contained in 28
CFR 551.150-153.
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards
for Adult Correctional Institutions: 3-4393-1
b. American Correctional Association 3rd Edition Standards
for Adult Local Detention Facilities: 3-ALDF-4G-08
c. American Correctional Association 2nd Edition Standards
for Administration of Correctional Agencies: 2-CO-4G-02
6. AUTOMATED VICTIM NOTIFICATION SYSTEM (VNS) BACKGROUND. The
Department of Justice is committed to ensuring that
victims/witnesses are treated fairly as their case moves through
the Federal Criminal Justice System. In order to provide victims
with notification and information about case events, the
Department of Justice has developed the National Victim
Notification System (VNS). The VNS program was established as a
result of a cooperative effort between the Federal Bureau of
Investigation (FBI), the Executive Office for the United States
Attorneys, and the Federal Bureau of Prisons (BOP).
VNS links the FBI, all Assistant U.S. Attorney’s offices (AUSA),
and the BOP through the Department of Justice Intranet, and
allows these three agencies to share victim information. The
system contains the names of all identified victims of Federal
crimes. Victim(s) information is entered into the system at the
time they are identified following the commission of a crime.
The information is used to make notification(s) during the
arrest, arraignment, prosecutorial, and confinement phases.
Once an offender is convicted and assigned a U.S. Marshals number
(register number), case information is electronically forwarded
to SENTRY to determine if the inmate is in Federal custody. If
the inmate information is in SENTRY and there is a match (inmate
register number and last name), SENTRY will automatically assign
the VWP Case Management Assignment (CMA) to the inmate’s
information.
Every 24 hours, SENTRY will update the VNS database, and when
necessary, VNS will generate a victim notification request to the
inmate’s assigned Case Manager.
All VWP notifications will be accomplished using VNS, and will
also include U.S. Military inmates, state boarders, District of
Columbia Superior Court cases, and U.S. Parole Commission cases.

PS 1490.06
5/23/2002
Page 4
At no time are staff permitted to delete victims from VNS.
7. PRETRIAL/HOLDOVER AND/OR DETAINEES. Procedures required by
this Program Statement ordinarily do not apply to these inmates.
Victim notification is required in accordance with Section 12 of
this Program Statement when an inmate with a VWP assignment in
SENTRY, in pretrial, holdover or detainer status, releases from
custody, escapes, or dies while confined in a BOP institution.
8. INMATE VICTIMS. Inmates who are enrolled in the VWP as a
result of being the victim of a Federal crime require the
earliest possible notice of release related events involving an
incarcerated offender. However, the notification time frames
required by this Program Statement ordinarily do not apply to
inmate victims since staff must take into consideration any
security concerns which jeopardizes the inmate victim’s or the
offender’s safety while incarcerated.
If staff are aware that the victim is an inmate, the inmate
victim will be reviewed on a case-by-case basis in an attempt to
minimize the risk involved in completing notifications. It may
be determined that notification prior to an event occurring would
be a greater security concern for the inmate’s involved.
9.

[DEFINITIONS §551.151

a. For purpose of this rule, "victim" is generally defined as
someone who suffers direct or threatened physical, emotional, or
financial harm as the result of the commission of a crime. The
term "victim" also includes the immediate family of a minor or a
homicide victim.
b. For purpose of this rule, "witness" is defined as someone
who has information or evidence concerning a crime, and provides
information regarding this knowledge to a law enforcement agency.
Where the witness is a minor, the term "witness" includes an
appropriate family member. The term "witness" does not include
defense witnesses or those individuals involved in the crime as a
perpetrator or accomplice.
c. For purpose of this rule, "serious crime" is defined as a
criminal offense that involves personal violence, attempted or
threatened personal violence or significant property loss.
d. For purpose of this rule, the phrase “release from a Bureau
institution” refers to an inmate's furlough, parole (including
appearance before the Parole Commission), transfer to a state or

PS 1490.06
5/23/2002
Page 5
local detention facility, transfer to a community corrections
center, mandatory release, expiration of sentence, escape
(including apprehension), death, and other such release-related
information.]
This also applies to inmates serving a concurrent Federal
sentence in a state or local facility. Refer to Section 10.a. of
this Program Statement for specific notification procedures
regarding state concurrency cases. Inmates who are transferred
from a BOP institution to a local detention facility on a
temporary basis for disciplinary or other reasons, do not require
notification.
e. Federal inmates housed in state facilities (state boarders)
or community corrections centers (CCC) are the responsibility of
the appropriate Community Corrections Manager (CCM). In these
situations, the terms “Warden”, “Unit Manager” and “Community
Corrections Manager” are synonymous.
f. "VWP" refers to a CMA assignment assigned to an inmate
who has victims. Central Office VWP staff approve and enter into
SENTRY all “VWP*” assignments for an inmate who has a BOP staff
member as a victim.
g. Limited System User (LSU) refers to the Case Manager,
Community Corrections Case Manager or Unit Manager who has system
capability to read victim information and generate notifications
for inmates on their assigned case load.
h. Full System User (FSU) refers to the Victim/Witness
Coordinator (VWC) or CCM who has system capability to read,
generate reports, approve/cancel notification, create victim
records, update victim information, and add inmates to VNS.
i. Institution VNS Administrator refers to the Computer
Services Manager whose responsibilities in VNS will include
updating user ID’s, assigning passwords and a reporting office,
granting office access rights, and ensuring that the
institution’s telephone and fax numbers, etc., are entered for
each user.
10. CENTRAL OFFICE VICTIM/WITNESS STAFF. Central Office VWP
staff are located in the Correctional Programs Branch and serve
as the Bureau’s point of contact for victim/witness issues and
procedures. They are also the primary liaison to Department of
Justice staff, other law enforcement agencies, and the public.

PS 1490.06
5/23/2002
Page 6
Central Office VWP staff will enter the VWP assignment and victim
information on U.S. Military inmates, District of Columbia
Superior Court cases, and U.S. Parole Commission cases.
a. State Concurrency Cases. Inmates identified as VWP cases
serving a concurrent Federal sentence in a state facility will be
assigned a VWP CMA assignment. Central Office VWP staff will
complete notifications in the following manner (see Attachment E,
G):
!

Forward a copy of the notification to the victim within
30 calendar days after VNS posts the notification. A
copy of the letter must be forwarded to the appropriate
Regional Inmate Systems Administrator (RISA).

!

Forward a copy of the notification to the appropriate
official in the state department of corrections
confining the inmate, along with a copy of the
Department of Justice Victim Notification System
Pamphlet.

!

Mail all letters via regular mail.

b. Witness Security Inmates. The Inmate Monitoring Section,
Central Office, coordinates all notification procedures for
Witness Security inmates with a VWP CMA assignment. The Case
Management Coordinator (CMC) at the facility where the Witness
Security inmate is housed will contact the Inmate Monitoring
Section, Central Office, to ensure proper notifications are made
to the victim(s).
c. All victim/witness contact changes (i.e., address, phone
numbers, fax numbers, etc.) must be sent to the Correctional
Programs Branch, Unit Management Section, Central Office, to
ensure the changes are entered into VNS on all linked victims.
11. INSTITUTION VICTIM/WITNESS COORDINATOR (VWC). Each Warden
will designate a VWC, ordinarily not below the department head
level, to provide technical expertise, monitor, and train staff
on VWP and VNS.
If a notification is inadvertently sent to a Case Manager other
than the inmate’s Case Manager, the following steps will occur:
a. Unit staff will update the case manager assignment in
SENTRY;
b.

Unit staff will notify the VWC of the CSW change;

PS 1490.06
5/23/2002
Page 7
c.

The VWC will cancel the first notification; and

d. The VWC will recreate a notification for the appropriate
Case Manager.
12. ACCESS TO THE SYSTEM. Each victim is assigned a Victim
Identification Number (VIN) and a Personal Identification Number
(PIN) which allows them to access the automated system. When a
victim contacts unit staff and indicates that they have lost
their VIN or PIN, unit staff will regenerate an initial letter
and forward it to the victim at the address contained in VNS.
13.

NOTIFICATION [PROCEDURES §551.152

a. A victim and/or witness of a serious crime who wants to be
notified of a specific inmate's release must make this request to
the United States Attorney in the district where the prosecution
occurred. Requests for notification received by the Bureau of
Prisons directly from a victim and/or witness will be referred to
the U.S. Attorney in the district of prosecution for approval.
b. Institution staff shall promptly notify the victim and/or
witness when his or her request for notification has been
received. Staff shall advise each approved victim and/or witness
of that person's responsibility for notifying the Bureau of
Prisons of any address and/or telephone number changes.]
c. Types of Notifications and Time Frames. All notifications
will be made by using the template in VNS. The letters created
by the template must not be altered in any way that will affect
their content or overall appearance.
However, the Victim and Witness Notice form (BP-323) may be
completed as needed for the appropriate notification. The
initial notification letter must include a copy of the Department
of Justice Victim Notification System Pamphlet.
Initial and subsequent All notifications will be sent via
regular mail. with the exception of escape notifications, which
must be mailed via certified mail, return receipt requested.
The “Contact Preferences” option may only be used for initial
designation notifications.
The Unit Manager is responsible for ensuring that notifications
are timely and accurate in the following circumstances:

PS 1490.06
5/23/2002
Page 8
(1) Initial Notification. VNS will create a pending initial
notification (initial designation) once the inmate’s sentence
computation has been completed. Unit staff will complete the
initial notification to the victim(s) within 30 calendar days of
the date the notification was posted on VNS. All initial
notifications (initial designation) can be made using the
“Contact Preferences” option which allows the preferred
notification method of the victim to be used when processing this
type of notification.
If the victim’s preferred method of notification is a
letter, the victim will also be provided a copy of the Department
of Justice Victim Notification System Pamphlet which contains a
brief description of VNS procedures and instructions for
accessing the Victim Notification Call Center.
If Central Office staff or the institution VWC enters a
victim into VNS, an initial notification (initial BOP) will be
generated in VNS. In this type of notification, staff cannot use
the “Contact Preferences” option for providing notification.
Unit staff will complete an initial notification letter and mail
it with the Department of Justice Victim Notification System
Pamphlet, to the victim(s) within 30 calendar days of the date
the notification was posted on VNS.
If the “Contact Preferences” option is utilized for initial
designation notifications, unit staff will retrieve from VNS and
review a Call Tracing Report and a Notification Report by the
next work day to ensure each victim received notification. If
the victim’s preferred method of contact was unsuccessful, staff
must follow-up with an initial notification letter to the victim.
The Call Tracing Report and the Notification Report used for
verification of the completed contact will be maintained in the
Privacy Folder, Section I of the Inmate Central File.
(2) Parole Hearings. Pending parole notifications will be
created by VNS 60 calendar days in advance of the date of the
anticipated parole hearing. Unit staff must mail the
notification letter(s) to the victim(s) 30 calendar days in
advance of the parole hearing.
VNS uses the parole hearing date entered in the SENTRY
Parole Hearing Update transaction to create the parole hearing
notification. Therefore, it is essential that unit staff update
the parole hearing date in SENTRY in order to receive
notifications from VNS. For example, if the Case Manager enters
a parole hearing date of “09-2001,” VNS will read this as
“09-01-2001,” and will forward a notification to the Case Manager
on 07-01-2001.

PS 1490.06
5/23/2002
Page 9
VNS does not automatically create pending notifications for
record review hearings, therefore, unit staff are required to
manually create the pending notification(s) utilizing the BP-323
form within VNS. Notification to the victim(s) will ordinarily
occur nine months prior to the Presumptive Parole date, which
coincides with when the record review Progress Report is mailed
to the U.S. Parole Commission.
Additionally, unit staff must prepare a memorandum to the
U.S. Parole Commission (Attachment A) indicating a victim (not to
be specifically identified) may wish to submit written comments
or attend the hearing. This memorandum must be included in the
review material provided to the Parole Examiners before the
hearing.
(3) Escapes. Unit staff must notify each victim by
telephone as soon as possible after the escape is discovered and
confirmed (normally the same day), and provide the date and time
of a VWP inmate’s escape. If there are multiple victims in the
case, unit staff may contact the VNS Call Center via fax using
the Escape/Immediate Release/Call Cancellation form (Attachment
H) to initiate the telephonic notification system.
If telephonic contact is not possible, unit staff will
complete the notification process by forwarding a BP-323 form to
the victim by the next work day via certified mail, return
receipt requested VNS. If telephonic contact is made, unit
staff will complete the VNS notification process by forwarding a
BP-323 form to the victim within seven calendar days via
certified mail, return receipt requested the notification
preference.
When the VNS Call Center is utilized to process the
notification(s), unit staff will review a Call Tracing Report
retrieved from VNS for that case by the next work day to ensure
each victim received notification. The Call Tracing Report will
be maintained in the Privacy Folder, Section I of the Inmate
Central File. If the system is unable to contact the victim(s),
unit staff will follow-up with Directory Assistance and/or
alternate contacts, to obtain the correct telephone number and
contact the victim immediately.
The sending institution is responsible for notification(s)
for escapes which occur during an unescorted transfer. If an
escape occurs while a VWP inmate is housed in a CCC or a state
contractual facility, the CCM is responsible for notifying the
victim(s) as soon as the escape is confirmed (normally the same
day).

PS 1490.06
5/23/2002
Page 10
Once the CCM or Unit Manager receives information that the
inmate has been apprehended, the victims/witnesses will be
notified of the apprehension. The CCM or Unit Manager are
responsible for ensuring the BP-323 form is mailed as soon as
possible, but no later than 30 calendar days after receiving
notification of apprehension. The date the inmate was
apprehended and current location or designation, if known, will
be indicated on the BP-323 form (section 8). The CCM will
forward copies of the BP-323 form to the parent institution to be
included in the Privacy Folder, Section I of the Inmate Central
File.
(4) Furloughs/Unescorted Transfers. VNS does not
automatically create pending notifications for furloughs or
unescorted transfers, therefore, unit staff are required to
manually create the pending notification(s) within VNS.
Completion of the BP-323 form for unescorted transfers will
include the institution’s name and address, and the date of the
transfer. Completion of the BP-323 form for an inmate approved
for a furlough will only include the city and state, and the
dates the furlough will take place.
If circumstances do not permit advance written notification,
unit staff will furnish the BP-323 information to the victim(s)
by telephone. If telephonic notification is not possible, unit
staff must document all efforts made to contact the victim on the
Victim Notification Record (Attachment B).
(5) Inmate Death. VNS will notify unit staff within 24
hours of SENTRY being updated to reflect the inmate is deceased.
Unit staff will forward a BP-323 form to the victim within 30
calendar days.
(6) Transfer to a Community Corrections Center. VNS will
automatically forward notification to unit staff once a CCC
acceptance date has been entered by community corrections staff.
Unit staff will complete a BP-323 form. This BP-323 form is
considered final notification and will be forwarded to the
victim(s) via regular mail. When written notification to the
victim will not likely arrive in advance of the CCC transfer,
telephonic contact with each victim will be made.
Ordinarily, the notification of CCC placement is the final
BP-323 notification to the victim/witness; however, if an event
(escape, death, immediate release) in the CCC occurs, the CCM
will send additional notifications to the victim/witness. CCM’s
are prohibited from forwarding victim/witness information to CCC

PS 1490.06
5/23/2002
Page 11
staff, therefore, CCM staff will notify the victim/witness when
the VWP inmate is released on furlough while at the CCC, using
the same notification procedures outlined in Section 12.c.(4) of
this Program Statement.
(7) Release to the Street. VNS will create a final release
notification within 60 calendar days of the inmate’s projected
release date. Within 30 calendar days of receipt of this
notification, unit staff will forward a completed BP-323 form to
the victim via regular mail.
Telephonic contact must be made when the inmate’s release is
unexpected and/or immediate (i.e., court-ordered release, etc.).
Unit staff may contact the VNS Call Center via fax using the
Escape/Immediate Release/Call Cancellation form (Attachment H) to
initiate the telephone notification system. Unit staff will
complete the notification process by forwarding a BP-323 form to
the victim/witness by the next work day via regular mail.
When the VNS Call Center is utilized to process the
notification(s), unit staff will review a Call Tracing Report
retrieved from VNS for that case by the next work day to ensure
each victim received notification. The Call Tracing Report will
be maintained in the Privacy Folder, Section I of the Inmate
Central File.
If the system is unable to contact the victim(s), unit staff
will follow-up with Directory Assistance and/or alternate
contacts, to obtain the correct telephone number and contact the
victim immediately.
A completed BP-323 form must also be forwarded to the
victims/witnesses for those inmates releasing to detaining
authorities (INS, other state or local law enforcement detaining
authorities, treaty transfer to a foreign country, etc.) via
regular mail.
(8) Compassionate Release. VNS does not automatically
create pending notifications for compassionate release
consideration, therefore, unit staff are required to manually
create the pending notification within VNS.
During the institution’s review of the inmate’s request for
compassionate release, the unit staff must notify the victims and
solicit comments to be incorporated into the Wardens referral
memorandum in accordance with the Program Statement on
Compassionate Release, Procedures for Implementation of
18 U.S.C. § 3582(c)(1)(A) and 4205(g).

PS 1490.06
5/23/2002
Page 12
(9) Writs. Unit staff are not required to notify
victims/witnesses when a VWP inmate is temporarily released on
writ to other law enforcement authorities, or an escorted trip.
In the event of an escape or death of an inmate temporarily
released on Federal writ, unit staff from the holding institution
must make the required notifications. All other writ cases will
require unit staff from the parent institution to make the
required notifications in accordance with Section 13.c.(3) and
(5) of this Program Statement.
14. RE-COMMITMENT OF A VWP INMATE. The following procedures
apply to VWP inmates returned to Federal custody for new criminal
conduct, or for violation(s) of community supervision (parole,
supervised release, mandatory release, probation violator, CCC
failures, etc.).
Staff must ensure that a current VWP assignment is entered in
SENTRY and that any prior VWP assignment is removed.
a. VWP Recommitment Cases - Violation of Supervision. Staff
must notify each victim of a VWP inmate’s return to Federal
custody due to a violation(s) of community supervision, when the
violation is associated with the original sentence in which the
inmate’s initial VWP assignment was assigned.
The Unit Manager will ensure the original Central File is
immediately requested upon the inmate’s arrival at the designated
institution.
Unit staff will review the available information in VNS. If
the inmate and victim information was previously loaded into VNS
due to a prior commitment, unit staff will complete a BP-323 form
and mail it to the victim within 30 calendar days from the date
VNS creates a pending notification.
If the inmate and victim information was not previously loaded
into VNS, the VWC is responsible for entering the information
into VNS, updating the VWP assignment in SENTRY, and ensuring a
BOP initial notification is created in VNS. A notification
letter will be mailed to the victim(s) within 30 calendar days of
unit staff receiving the pending notification.
b. VWP Recommitment Cases - New Criminal Conduct. VWP inmates
who are returned to Federal custody as a result of new criminal
conduct must be reviewed to determine if the VWP assignment still
applies. Unit staff must request cancellation of the VWP
assignment if it is determined that an inmate has completed his
or her sentence, and all other supervision requirements
associated with the initial sentence imposed, which resulted in

PS 1490.06
5/23/2002
Page 13
the inmate’s VWP assignment. Unit staff must use the procedures
outlined in Section 15 of this Program Statement when requesting
cancellation approval.
15.

[CANCELLING THE NOTIFICATION REQUEST §551.153

a. A victim and/or witness may request cancellation of the
notification by contacting either the Bureau of Prisons or the
U.S. Attorney from the prosecuting district. The Bureau of
Prisons shall notify the victim and/or witness that his or her
request for notification has been cancelled.
b. Bureau of Prisons staff may cancel a notification request
when the victim and/or witness has not responded within 60
calendar days to a Bureau of Prisons inquiry concerning whether
the victim and/or witness wishes to continue receiving
notification of the inmate's release(s).]
Unit staff must take the following steps prior to canceling the
notification requirement in VNS if a letter is returned to the
institution following an attempt to complete notification:
!

Unit staff must document on the Victim Notification
Record, (Attachment B), all efforts to contact the
victim/witness, as well as the reason(s) for the
attempted contact (i.e., inmate returned as a parole
violator).

!

If the letter is returned, unit staff must contact
Directory Assistance to verify address information or
to determine if an address change has occurred.

!

Contact the appropriate U.S. Attorney's Office VWP
Coordinator for his or her input.

The Unit Manager will forward a brief memorandum to the
Assistant Administrator, Correctional Programs Branch, Unit
Management Section, Central Office, via BOPNet GroupWise, when
all attempts to notify the victim have been unsuccessful for 60
calendar days from the date of the mailing. This memorandum must
provide a brief explanation of all actions taken and efforts made
to contact the victim.
If the cancellation request is approved, VWP staff from Central
Office will send an electronic mail message to the Warden.
Central Office will access VNS and remove the notification
requirement contained on the specific victim’s information sheet.
The memorandum will be filed in the Privacy Folder, Section I of

PS 1490.06
5/23/2002
Page 14
the Inmate Central File. Unit staff will make an entry on the
Victim/Witness Notification Record (Attachment B) indicating that
VWP notification is no longer required for the specific victim.
[c. A notification request by a victim and/or witness
ordinarily terminates when the inmate has completed service of
the sentence for the serious crime which resulted in the request
for notification.]
d. The Unit Manager will document in the form of a memorandum
the name, address and telephone number of the individual who
provided information that a victim is deceased. This memorandum
will be forwarded via BOPNet GroupWise to the Assistant
Administrator, Correctional Programs Branch, Unit Management
Section, Central Office, as a request to remove the victim’s name
from the program.
If the cancellation request is approved, VWP staff from Central
Office will send an electronic mail message to the Warden.
Central Office will access VNS and remove the notification
requirement contained on the specific victim’s information sheet.
The memorandum will be filed in the Privacy Folder, Section I of
the Inmate Central File. Unit staff will make an entry on the
Victim/Witness Notification Record (Attachment B) indicating that
VWP notification is no longer required for the specific victim.
16. TELEPHONE/VISITING LIST. Unit staff must carefully and
thoroughly review the visiting/telephone list of a VWP inmate (to
include pretrial, holdovers and detainees if VWP status is
known), to ensure the inmate is not attempting to communicate
with his or her victim(s) without prior written approval. Prior
to approving victims(s) for inclusion on the inmate's visiting or
telephone list, the Unit Manager must:
a. Contact the appropriate U.S. Attorney's Office VWP
Coordinator for his or her input;
b.
and

Ensure that the victim is informed of the inmate's request;

c. Obtain written approval from the Warden before placing the
victim on the inmate's visiting or telephone list.
If the victim advises staff that they do not wish to be placed on
the inmate’s visiting and/or telephone list, the inmate will be
informed of the denial in accordance with the Program Statements
on Telephone Regulations for Inmates and Visiting Regulations.

PS 1490.06
5/23/2002
Page 15
17. CORRESPONDENCE AND FILING. The Unit Manager is responsible
for ensuring all notification and filing procedures comply with
policy requirements.
a. Once notification(s) have been completed, staff will
retrieve a Notification Report from VNS which lists the victims
who received notification. This report will be maintained in the
Privacy Folder, Section I of the Inmate Central File. Unit
Managers will verify and document on Attachment B, that all
notifications have been completed.
b. When sending certified mail, the inmate's name and register
number must not be noted on the certified mail return receipt
requested (green and white card). Once the receipt has been
returned to the institution, it must be filed in the Privacy
Folder, Section I of the Inmate Central File.
b. Unit staff must document all communication (e.g.,
telephone, certified mail return receipt requested,
correspondence, etc.) with a victim(s), including unsuccessful
contact attempts, on the Victim Notification Record,
Attachment B. The Victim Notification Record must be filed in
the Privacy Folder, Section I of the Inmate Central File, and may
not be disclosed to the inmate. This information may only be
disclosed to court officials or law enforcement agency personnel
on a need-to-know basis.
c. An inmate's inclusion or the victim's participation in VNS
must not be disclosed to the inmate or any unauthorized third
party. This condition is not to preclude staff who manage
mental health cases or other potentially dangerous inmates from
taking actions that are intended to protect victims and the
community.
d. Material that indicates an inmate's VWP status (markings,
rosters, notations, etc.) must not be filed in the disclosable
sections of the Inmate Central File. If staff believe this
information has been compromised, the Correctional Programs
Branch, Victim/Witness Program Section, Central Office, must be
notified immediately.
A careful review must be conducted when inmates request to
correspond with their victims/witnesses (for example, a family
member or spouse). In the event staff become aware that a VWP
inmate is corresponding inappropriately with his or her
victims/witnesses, the Unit Manager must notify the
institutions’s Special Investigative Supervisor (SIS) and request
that the inmate be placed on the institution’s mail monitoring
list. The Unit Manager will also follow the procedures contained

PS 1490.06
5/23/2002
Page 16
in the Program Statement on Correspondence if it is deemed
necessary to place the inmate on Restricted General
Correspondence status.
18. COMPROMISED VICTIMS. If an inmate inadvertently is made
aware of a victim’s identity, the following procedures must be
followed:
a. VWC will notify Central Office VWP staff of the security
breach by sending an e-mail to the Victim-Witness Group mailbox.
b. Unit staff will contact the appropriate Victim-Witness
Coordinator in the U.S. Attorney’s Office by telephone.
c. Unit staff will notify SIS and place the inmate on mail
monitoring.
d. Unit staff will counsel the inmate instructing the inmate
to have no contact with the compromised individual. The
counseling session will be documented on the Victim Notification
record (Attachment B).
e. The Warden will forward a letter to the affected victim(s),
with copies to the USAO Victim-Witness Coordinator, and Central
Office Victim-Witness staff.
19. STAFF NOTIFICATION. Any Bureau employee may request
notification of an inmate's release or release-related
proceedings by completing and forwarding a Staff Request for
Victim Notification (Attachment C) to the Warden. The Warden
must provide any relevant comments and forward the request to the
Senior Deputy Assistant Director, Correctional Programs Division,
who is the approving authority. The Senior Deputy Assistant
Director will review the request and notify the Warden of the
decision via a Staff Request for Victim Notification (Attachment
D). Upon approval, Central Office VWP staff will enter the
inmate and victim information in VNS.
For inclusion in the VWP notification process, staff must
ordinarily meet the criteria established for being a “victim” or
“witness,” and “serious crime” as defined in Sections 8.a., 8.b.,
and 8.c. of this Program Statement. The VWP inmate must be
serving a Federal sentence or be under Bureau jurisdiction.
20. TRAINING. All Bureau employees must receive information and
training on staff responsibilities as part of the Introductory
Correctional Training for new employees at the Federal Law
Enforcement Training Center, Glynco, Georgia and at subsequent
institution Annual Refresher Training.

PS 1490.06
5/23/2002
Page 17
21. PUBLIC RELATIONS. Bureau staff must maintain a high degree
of professionalism and sensitivity at all times when dealing with
victims.
At the end of each fiscal year, each institution must submit a
"Best Efforts" Report to its Regional Office. The reporting
period is October 1st through September 30th. The Institution’s
"Best Efforts" Reports will be prepared and addressed to the
Regional Correctional Programs Administrator by November 1st.
Each Regional Office consolidates those reports and submits a
Regional "Best Efforts" Report to the Central Office,
Correctional Programs Branch, with attached copies of
institutional reports, by December 1st. Central Office VWP staff
will forward the Bureau’s "Best Efforts" Report to the Office for
Victims of Crime as mandated in the Attorney General's
Guidelines.
The “Best Efforts” Report submitted must include:
!

The number of notifications made to victims to include
initial notifications and release related notifications;

!

The number of inmates involved;

!

Descriptive information or procedures which have been used
in illustrating program accomplishments (i.e., community
contacts, training efforts for staff);

!

Exceptional cases handled that required contact with
victims/witnesses and other agencies;

!

Inmate programs;

!

Institution FRP collections; and

!

Escape Notifications.

22. STUDY AND OBSERVATION COMMITMENTS. Inmates committed to
Bureau custody under 18 U.S.C. §§ 4243(e), 4244, 4245, or 4246
and identified as VWP cases will be processed the same as
sentenced VWP cases. Routine notification procedures referenced
in Section 12 of this Program Statement apply.

PS 1490.06
5/23/2002
Page 18
If written notification is not possible due to the issuance of a
Court Order for Conditional Release, institution staff must make
telephonic contact with the victim immediately upon receipt of
the Court Order. Victim notification must be made prior to the
inmate's actual release from custody and documented on the Victim
Notification Record (Attachment B).
23. CALL CANCELLATION (Attachment H, Section 2). When a person
contacts unit staff indicating they are inadvertently being
called by VNS, Attachment H shall be faxed to the VNS help desk
to discontinue the call.

/s/
Kathleen Hawk Sawyer
Director

PS 1490.06
5/23/2002
Attachment A
FEDERAL BUREAU OF PRISONS
DATE:
REPLY TO
ATTN OF:
SUBJECT:
TO:

, Unit Manager
Victim/Witness Notification
U.S. Parole Commission/Mini-File (Section 1)

RE:

(NAME)
(NUMBER)
(INSTITUTION)

The above-referenced inmate is subject to the provisions of the
Victim and Witness Protection Act of 1982 (Public Law 97-291).
This inmate is scheduled for a hearing before the U.S. Parole
Commission during the week of
.
All victims and/or witnesses have been notified of this hearing.
They have also been advised that they may appear before, and
offer a statement at, this hearing or send comments to your
office for consideration prior to this hearing. If requested,
these comments may be kept confidential from the inmate.
This information is being provided for informational purposes
only. There is no obligation for your agency to contact any
victim and/or witness. If you have any questions regarding this
case, please contact me or the Case Management Coordinator at the
following number (FTS):
.
cc:

Privacy Folder, Section I, Inmate Central File

PS 1490.06
5/23/2002
Attachment B
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS

VICTIM NOTIFICATION RECORD
Inmate's Name:
DATE

INST

Register No. :

*PERSON CONTACTED/REASON

* Including unsuccessful contact attempts
** E.G., certified mail, telephone, etc.
File in Privacy Folder, Section I of Inmate Central File

**METHOD

SIGNATURE OF STAFF MEMBER

PS 1490.06
5/23/2002
Attachment C
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS
DATE:
REPLY TO
ATTN OF:
SUBJECT:
TO:

Staff Request for Victim
Notification
Warden

In accordance with Program Statement 1490.056, Victim and Witness
Notification Program, I am requesting notification of all
release-related activities relative to the below named inmate.
I understand that every effort will be made to ensure this
request for notification remains confidential and the information
provided will not be released to the inmate or any unauthorized
staff. If at any time I believe my identity has been
compromised, I will immediately contact Central Office
victim/witness staff.
STAFF REQUEST FOR VICTIM NOTIFICATION
If you were the victim of or witness to a crime or a victim
to an incident, please provide the following information:
Inmate's Name & Reg. No.:
Incident Report and/or Offense & Sentence:

Place of Incident or Sentencing District:
Date of Sentencing/or Incident:
Note:

Please enclose any additional comments, information and
documentation you may have pertaining to this request.

My current information is: (Please Print)
NAME:
ADDRESS:
HOME

PHONE:

WORK

PHONE:

I understand that notifying Central Office victim staff of any
changes in my address and/or phone number is my responsibility.

PS 1490.06
5/23/2002
Attachment D
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS

MEMORANDUM FOR

, SENIOR DEPUTY
ASSISTANT DIRECTOR, CORRECTIONAL PROGRAMS DIVISION

FROM:
Warden
SUBJECT:

Staff Request for Victim Notification

Attached is a request from a Bureau of Prisons employee for
participation in the Victim Notification Program. I have
reviewed his/her request and, pursuant to the Program Statement
on Victim Notification Program, meets the criteria established
for being a "victim." This request for a Bureau employee's
placement in the Victim Notification Program has been forwarded
to your office for review.

Approved

Disapproved

PS 1490.06
5/23/2002
Attachment E
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS
Name of Victim
Street Address
City, State, Zip Code
RE:

INMATE NAME:
FEDERAL REGISTER NUMBER:
STATE CORRECTIONS NUMBER:

Dear:
We have received your request to be notified regarding the
release and/or release proceedings of the above-referenced
inmate. We fully recognize the impact of crime is devastating to
innocent victims and their families. Therefore, we will make
every effort to be responsive, informative and sensitive to your
request. Your current address and telephone number have been
provided to us by the U.S. Attorney's office in the district
where the inmate was prosecuted. If this information is
incorrect or if there are future changes in your address or
telephone number, please advise us in writing. This information
should be sent to the Victim Coordinator, Correctional Programs
Branch, Federal Bureau of Prisons, 320 First Street, N.W.,
Washington, D.C., 20534.
Our records indicate (INMATE’S NAME) is currently serving a
concurrent State and Federal sentence at a facility within the
(STATE DEPARTMENT OF CORRECTIONS). If this inmate is transferred
to federal custody, we will initiate our notification procedures
which will inform you of all release related activities
concerning this inmate’s federal sentence.
If at any time you have any questions or concerns regarding
this program, please do not hesitate to contact our Victim
Coordinator at the following "Toll-Free" number:
and /or the U.S. Attorney's Office, Victim
Coordinator in the district where the inmate was prosecuted.
Sincerely,

Administrator
Correctional Programs Branch

PS 1490.06
5/23/2002
Attachment F
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS
Victim-Witness Specialist
U.S. Attorneys Office
City, State, Zip Code
RE:

INMATE NAME
FEDERAL REGISTER NO:
STATE CORRECTIONS NUMBER:

Dear:
We have received your request for notification regarding the
release and/or release proceedings of the above referenced
individual pursuant to the Victim and Witness Protection Act of
1982. Currently, this inmate is incarcerated within the
(STATE DEPARTMENT OF CORRECTIONS) for service of a concurrent
State and Federal sentence.
Federal Bureau of Prisons (BOP) staff have advised the
victims regarding the status of this inmate. If this inmate is
transferred to federal custody, we will initiate our notification
procedures at that time.
If at any time you have any questions or concerns regarding
this program, please do not hesitate to contact the BOP Victim
Coordinator at the following “Toll-Free” number:
.
Sincerely,

Administrator
Correctional Programs Branch

PS 1490.06
5/23/2002
Attachment G
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS
State Department of Corrections
Street Address
City, State, Zip Code
RE:

INMATE NAME
FEDERAL REGISTER NUMBER:
STATE CORRECTIONS NUMBER:

Dear:
Our records indicate the above referenced individual is
incarcerated within your state for service of a concurrent State
and Federal sentence. This individual has been identified by the
United States Attorneys office for the (COURT OF JURISDICTION) as
subject to the Victim and Witness Protection Act of 1982. The
Victim and Witness Protection Act of 1982 was enacted "to enhance
and protect the necessary role of crime victims and witnesses in
the criminal justice process.” This act of Federal Legislation
requires that the victims in the offense are notified of the
location and all subsequent release related activities pertaining
to this inmate during the period of incarceration.
Federal Bureau of Prisons (BOP) staff have advised the
victims in this case that this individual is presently in your
custody. Upon this inmate's transfer to federal custody we will
ensure our notification procedures are initiated. In the
interim, we have no objection to any notifications applicable to
your agency.
If you have any questions or concerns regarding this
information, please do not hesitate to contact the BOP Victim
Coordinator at the following “Toll-Free” number:
and/or the U.S. Attorney's Office, Victim
Coordinator in the district where the inmate was prosecuted.
Sincerely,

Administrator
Correctional Programs Branch

PS 1490.06
5/23/2002
Attachment H
VNS Helpdesk Phone:

(502) 815-5822

VNS Helpdesk Fax:(502) 815-5750
Date:

ESCAPE/IMMEDIATE RELEASE/CALL CANCELLATION
VICTIM NOTIFICATION

0

Escape Notification:

0

Immediate Release Notification:

Inmate Name:
Marshall Number:
Investigative Case:

0

Cancel Notification:

Victim Name:
Phone Number Called:
Investigative Case/USAO Case Number:

Requested By:
Title:
Office:
Phone:
Incident Number:
File:

Privacy Folder, Section I, Inmate Central File

